UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-5044


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY J. MARCANTONI, a/k/a Mr. Purple, a/k/a The Italian,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:10-cr-00777-RWT-15)


Submitted:   April 10, 2014                 Decided:   April 25, 2014


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin M. Earnest, LAW OFFICE OF ROBIN EARNEST, Riverdale,
Maryland, for Appellant.     Mara Zusman Greenberg, Deborah A.
Johnston,   Assistant   United   States  Attorneys,  Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony J. Marcantoni pleaded guilty to conspiracy to

distribute and possess with intent to distribute marijuana, in

violation     of     21     U.S.C.      §     846      (2012).         The    district     court

sentenced Marcantoni to 121 months of imprisonment.                                   Marcantoni

filed a timely notice of appeal.                        Five months later, Marcantoni

filed a motion pursuant to 18 U.S.C. § 3504 (2012), to discover

whether      the     Government          had       intercepted         any     communications

between Marcantoni’s counsel and counsel for his codefendants.

The district court denied Marcantoni’s motion and Marcantoni did

not   file    a    notice         of    appeal         of    that    order.       On     appeal,

Marcantoni argues that the district court erred in denying his

motion.      The Government has moved to dismiss the appeal based on

the waiver of appellate rights contained in the plea agreement.

For   the    reasons      that        follow,      we       affirm   the     judgment    of    the

district court and deny as moot the motion to dismiss.

             Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2012).                                       United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                                     A waiver

will preclude appeal of a specific issue if the waiver is valid

and   the    issue     is    within          the    scope      of    the     waiver.      United

States v.     Blick,        408 F.3d 162,      168     (4th    Cir.    2005).         The

question     of    whether        a    defendant        validly      waived     his    right   to



                                                   2
appeal is a question of law that this court reviews de novo.

Id. at 168.

            Here, the appellate waiver included any appeal of the

conviction       and   sentence      pursuant       to    18   U.S.C.     § 3742      and    28

U.S.C.    § 1291       (2012),     except     a    sentence       above      the     advisory

Guidelines range.            While we conclude that Marcantoni knowingly

and   intelligently          agreed      to       waive     his    right        to    appeal,

Marcantoni       has   not    challenged      his        conviction     or    sentence       on

appeal.    Rather, Marcantoni challenges only the district court’s

order denying his post-judgment motion pursuant to § 3504.                                   As

Marcantoni failed to file a notice of appeal of the district

court’s order denying his motion, however, that order is not

before this court.

            Accordingly,           we   affirm      Marcantoni’s        conviction          and

sentence, and deny as moot the Government’s motion to dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court      and   argument       would     not   aid     the    decisional

process.

                                                                                     AFFIRMED




                                              3